DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/945,231 filed on July 31, 2020 in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4, 9-12, 16, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onuki et al. (JP  2005257342 A).
 	In regard to claim 1, Onuki et al. discloses an information processing apparatus comprising: 
a controller configured to, in a case in which information on a  departure place is accepted (see at least Figs. 1-3 wherein when a starting point information is received a user set a destination  (see [0051], [0040]-[0042]) and select at least one destination from one or more destination candidates (see [0010] wherein the processing unit detects the destination that is not crowded and transmits it to the in-vehicle device)  (see also [0034]-[0037], [0040], [0041] for similar reasonings) and generate a travel plan for a vehicle from the departure place to the at least one destination (see at least [0038] wherein a route guidance is generated) (see also [0040]- [0042] and Figs. 1-3).

 	In regard to claim 2, Onuki et al. discloses wherein the controller selects the at least one destination from the one or more destination candidates based on information on a degree of congestion of the one or more destination candidates (see at least [0034]-[0037]).

 	In regard to claim 3, Onuki et al. discloses wherein the controller selects a destination candidate with a low degree of congestion as the at least one destination from the one or more destination candidates(see at least [0034]-[0037]).

 	In regard to claim 4, Onuki et al. discloses wherein the controller selects a destination candidate with a lower degree of congestion than a degree of congestion of the departure place as the at least one destination from the one or more destination candidates (see at least [0034]-[0037]).

 	In regard to claim 9, Onuki et al. discloses wherein the controller accepts a registration request for registering a new destination candidate and adds the new destination candidate to the one or more destination candidates based on the registration request (see at least [0022] wherein information on a destination candidate is registered in a destination database 23).

 	In regard to claim 10, Onuki et al. discloses wherein the information processing apparatus transmits the travel plan to the vehicle (see at least [0038] wherein route guide unit 17 performs route guidance).
.
As to claims 11, 12, 16, 17, they are method and process claims that recite substantially the same limitations as the corresponding apparatus claims 1 and 2.   As such, claims 11, 12, 16, and 17 are rejected for substantially the same reasons given for the corresponding claims 1 and  2 above and are incorporated herein.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 5, 8,  13, 15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onuki et al. (JP  2005257342 A).
 	In regard to claims 5, 8, 13, 15, 18 and 20,  Onuki et al.  describes in [0033]-[0034], [0046]-[0048], that a parameter capable of predicting a congestion situation which can be replaced with various ones, and based on the congestion situation, information on an event is used or information on an event is displayed to a user.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to easily conceive the present invention since the controller can predict congestion according to [0033],  wherein when the number of people who can use the facility is set, it can be said that the facility is crowded if the ratio of the number of users who use the facility as the destination and the number of people who can use the facility is a certain value or more. In addition, when it is assumed that the number of vehicles that can pass on the road to the facility, it can be said that the traffic is congested if the ratio of the number of vehicles that can pass and the number of users who use the facility as a destination is a certain value or more.

Allowable Subject Matter
7.	Claims 6-7, 14, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claims 6-7, 14, and 19, the closest prior art on record fails to disclose:“wherein the controller transmits boarding encouragement information for encouraging a user to board the vehicle, including information which notifies the user of only the departure place from among the departure place and the at least one destination”.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0051171 discloses method of adaptive traffic control including detecting an object at an intersection; determining at least one destination associated with the object; based on at least one traffic flow rate at the intersection and the at least one destination, determining a suggestion for the object, the suggestion including one of at least one alternative destination and a corresponding travel route or at least one alternative route to the at least one destination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661